DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application, filed on 03/04/2022 is a continuation of 16372769, filed on 04/02/2019, now U.S. Patent #11283813. 

Claims 1-20 filed on 03/04/2022 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 11-15 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “HILBUCH” et al. [US 2019/0182673 A1] in view of “Claussen” et al. [US 2020/0356898 A1].

Regarding Claims 1 & 11. HILBUCH disclose
A method of managing fraudulent devices, comprising:
A system to manage fraudulent devices, comprising: a control system, intermediary to one or more computing devices and one or more servers that provide a plurality of cloud services, and comprising one or more processors and memory, the control system configured to:
detecting, by a control system comprising a processor and memory that is intermediary to one or more computing devices and one or more servers that provide a plurality of cloud services, a request for a connection to communicatively couple a technician computing device with a receiver computing device [HILBUCH disclose plurality of cloud services and computing connections (see Abstract; FIGS.1 & 8; ‘identifying resources associated with cloud computing’: steps 702 of FIG.7)]; and
generating, by the control system, a score indicating a fraudulent level of the account based on the plurality of account values [HILBUCH disclose fraud score associated with each subscriber (see fraud score 120 (FIG.1); and par.0007, 0027, 0040-0044)];


HILBUCH may not expressly disclose; but, Claussen, analogues art, disclose identifying, by the control system via a data stream, connection data for the connection; and requesting, by the control system based on the connection data, a plurality of account values, each of the plurality of account values associated with an account that the technician computing device used to establish the connection [Claussen disclose measuring signal of a machine (see Abstract, FIGS. 2, 5-6; Acquire Sensor Data S101; Retrieve Machine Signal S201, Measure Machine Signal S301)];
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of HILBUCH by incorporating the teachings of Claussen in order to determine operating state of a machine.

HILBUCH in view of Claussen further disclose,
terminating, responsive to a comparison of the score with a fraud threshold, the connection; and transmitting, by the control system to a ticketing system, a support ticket generated responsive to the comparison of the score with the fraud threshold [HILBUCH disclose assigning fraud threshold and suspending/terminating subscriber based on fraud threshold (see FIG.7, and par.0068-0071)].

HILBUCH in view of Claussen further disclose claims 2 & 12. The method/system, further comprising: identifying, by the control system, network traffic that comprises a domain name service request from the technician computing device to determine that the connection is established [HILBUCH disclose plurality of cloud services and computing connections (see Abstract, FIGS. 1 & 8); FIG.7 disclose identifying resources associated with cloud computing (step 702)]. 

HILBUCH in view of Claussen further disclose claims 3-4 & 13-14. The method/system, wherein the connection data comprises at least one of: an IP address of technician computing device logging into the account, an IP address during creation of the account, a first timestamp when the technician computing device logs into the account, and a second timestamp when the technician computing device creates the account; and further comprising: generating, by the control system, the score indicating the fraudulent level of the account based on at least one of the first timestamp or the second timestamp [Claussen disclose measuring signal machine (see Abstract, FIGS.2, 5-6: Acquire Data S101, Retrieve Machine Signal S201, Measure Machine Signal S301)]. The motivation to combine is the same as that of claim 1 above. 

HILBUCH in view of Claussen further disclose claims 5 & 15. The method/system, wherein the connection data further comprises an identifier of a particular cloud service of the plurality of cloud services, the particular cloud service being an instance of software executing on the one or more servers [HILBUCH disclose plurality of cloud services and computing connections (see Abstract, FIGS. 1 & 8); FIG.7 disclose identifying resources associated with cloud computing (step 702)]. 

HILBUCH in view of Claussen further disclose claims 8 & 18. The method/system, wherein the plurality of account values comprise a plurality of session types associated with the technician computing device, each of the plurality of session types configured to allow the technician computing device to use the account to establish a session to respective one of the plurality of cloud services via the connection [Claussen disclose measuring signal machine (see Abstract, FIGS.2, 5-6: Acquire Data S101, Retrieve Machine Signal S201, Measure Machine Signal S301)]. The motivation to combine is the same as that of claim 1 above. 

Claim(s) 6-7, 9-10, 16-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “HILBUCH” et al. [US 2019/0182673 A1] in view of “Claussen” et al. [US 2020/0356898 A1], and further in view of “Ramos de Araujo” et al. [US 10,284,590 B2].

HILBUCH in view of Claussen further disclose claims 6 & 16. The method/system, wherein the plurality of account values comprise billing information associated with the technician computing device, the method further comprising: generating, by the control system [“using a matrix”] having a plurality of individual scores indicating a respective fraudulent level of the account, the score indicating the fraudulent level of the account based on the billing information associated with the account [see Abstract and FIGS.2-5 of HILBUCH].

HILBUCH and Claussen fail to disclose; but, Ramos de Araujo, analogues art, disclose using a matrix [Ramos de Araujo disclose using matrices (see FIGS.6-7E)].
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of HILBUCH/Claussen by incorporating the matrices of Ramos de Araujo in order to help detecting security breaches; and providing parallelization of transaction data processing to efficiently, quickly, and accurately detect the security data.

HILBUCH in view of Claussen, and further in view of Ramos de Araujo further disclose claims 7 & 17. The method/system, wherein the plurality of account values comprise a geographic location of the technician computing device, the method further comprising: generating, by the control system using a matrix [Ramos de Araujo disclose using matrices (see FIGS.6-7E)] having a plurality of individual scores indicating a respective fraudulent level of the account, the score indicating the fraudulent level of the account based on the geographic location of the technician computing device [Claussen disclose measuring signal machine (see Abstract, FIGS.2, 5-6: Acquire Data S101, Retrieve Machine Signal S201, Measure Machine Signal S301)]. The motivation to combine is the same as that of claim 6 above.

HILBUCH in view of Claussen, and further in view of Ramos de Araujo further disclose claims 9-10 & 19-20. The method/system, further comprising: generating, by the control system using a matrix [Ramos de Araujo disclose using matrices (see FIGS.6-7E)] having a plurality of individual scores indicating a respective fraudulent level of the account, the score indicating the fraudulent level of the account based on determining that a number of sessions in each session type exceeds a predefined number threshold; and generating, by the control system using a matrix [Ramos de Araujo disclose using matrices (see FIGS.6-7E)] having a plurality of individual scores indicating a respective fraudulent level of the account, the score indicating the fraudulent level of the account based on detecting that a graphical user interface and/or a name of at least one of the plurality of cloud services has been modified [see Abstract and FIGS.2-5 of HILBUCH].

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of U.S. Patent No. 11283813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite broader version of the claims in the patent.

Please see Claim-Comparison Table:

Instant Application
USP 11283813 B2
1. A method of managing fraudulent devices, comprising:
detecting, by a control system comprising a processor and memory that is intermediary to one or more computing devices and one or more servers that provide a plurality of cloud services, a request for a connection to communicatively couple a technician computing device with a receiver computing device;
identifying, by the control system via a data stream, connection data for the connection;
requesting, by the control system based on the connection data, a plurality of account values, each of the plurality of account values associated with an account that the technician computing device used to establish the connection;
generating, by the control system, a score indicating a fraudulent level of the account based on the plurality of account values;
terminating, responsive to a comparison of the score with a fraud threshold, the connection; and
transmitting, by the control system to a ticketing system, a support ticket generated responsive to the comparison of the score with the fraud threshold.
1. A method of managing fraudulent devices, comprising:
detecting, by a control system comprising a processor and memory that is intermediary to one or more computing devices and one or more servers that provide a plurality of cloud services, a request for a connection to communicatively couple a technician computing device with a receiver computing device via a cloud service of the plurality of cloud services provided by the one or more servers;
identifying, by the control system via a data stream, connection data for the connection between the technician computing device and the receiver computing device via the cloud service;
requesting, by the control system based on the connection data, a plurality of account values, each of the plurality of account values associated with an account for the cloud service that the technician computing device used to establish the connection with the receiver computing device via the cloud service;
providing, by the control system, input based on the plurality of account values to a classification model trained based on training data associated with a plurality of connections between a plurality of receiving computing devices and a plurality of technician computing devices via the plurality of cloud services, to generate a score indicating a fraudulent level of the account;
terminating, responsive to a comparison of the score with a fraud threshold, the connection;
generating, by the control system, responsive to the comparison of the score with the fraud threshold, a support ticket that identifies the account as fraudulent; and
transmitting, by the control system, the support ticket to a ticketing system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892). For example, USP 8769695 B2 is directed to phish probability scoring model that determine the probability of a given website is conducting or is related to fraudulent activity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434